Citation Nr: 1131278	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-06 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for the service-connected erectile dysfunction (ED).  

2.  Entitlement to an effective date, prior to September 14, 2005, for the increased disability evaluations for residuals of cold injuries to the feet and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to February 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for ED and assigned an initial noncompensable rating.  Additionally, in response to a claim for an increased rating for the service-connected frostbitten feet and hands, the RO granted separate disability ratings for each foot at 30 percent and each hand at 10 percent for the service-connected residuals of cold injuries, formerly characterized as frostbitten feet and frostbitten hands).  The effective date assigned for the increased ratings for each individual extremity was September 14, 2006.  The Veteran disagreed with the noncompensable rating assigned for the ED and also disagreed with the effective date assigned for the increase/separate ratings for the cold injuries to all four extremities.  In a September 2008 rating decision, the RO determined that the effective date, for the increased ratings assigned to each extremity, should be September 14, 2005.  


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction has not been shown to be manifested by penile deformity. 

2.  The Veteran is receiving special monthly compensation for loss of use of a creative organ because of his ED.  

3.  An August 1997 rating decision granted an increased rating for the service-connected frostbitten feet to 10 percent, effective from July 19, 1996; and, denied an increased rating for the service-connected frostbitten hands, rated as 10 percent disabling.  The Veteran was provided notice of that decision and his appellate rights in October 1997 but he did not appeal and the August 1997 decision became final.  

4.  As of January 12, 1998, VA regulations provide for separate evaluations for each extremity affected by residuals of cold injuries; this is considered a liberalizing law.

5.  The first evidence of the Veteran's intent to seek a higher evaluation for his cold injury residuals after the August 1997 rating decision became final was the claim, which was received at the RO on September 14, 2006.  

6.  The RO assigned an effective date of September 14, 2005 (one year prior to the date of claim) for the assignment of separate/increased disability ratings for the service-connected cold injury residuals of the right foot, left foot, right hand and left hand.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for the Veteran's erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.20, 4.115b, Diagnostic Code 7522 (2010).

2.  The criteria for an effective date, prior to September 14, 2005, for the assignment of a separate 30 percent disability rating for each foot and a separate 10 percent disability rating for each hand for the service-connected cold injury residuals have not been met.  8 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.114, 3.400(o) and (p) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim of service connection for ED, and the claim for an increased rating for the service-connected frostbitten hands and feet, the RO provided the appellant pre-adjudication notice by letter dated in November 2006.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection and the relative duties of VA and the claimant to obtain evidence.  

With regard to the underlying service connection claim, the notification advised the Veteran of the laws regarding degrees of disability and the assignment of effective dates for any grant of service connection in accordance with the holding in Dingess.  

Regarding the claim for increase with regard to the frostbitten hands and feet, the RO treated this claim as an original claim of service connection for cold injury residuals of the right upper and lower extremities and the left upper and lower extremities, rather than treating it as if it were an increased rating claim, simply recharacterized from the old terminology of "frostbitten feet and hands."  Nonetheless, the underlying claim was granted, resulting in an overall increase in the disability ratings for the upper and lower extremity cold injury residuals, and therefore any defect with regard to the pre-adjudicatory notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the Veteran's disagreement with the initial noncompensable rating assigned for the service-connected ED, here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient with respect to that issue, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claims.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the claims folder contains a birth certificate submitted by the Veteran which is in German.  As the birth certificate is not relevant to the issues before the Board, it is not necessary to delay the case in order to translate the birth certificate.  To do so, would serve no useful purpose.

In sum, VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II.  Increased Rating - ED

The Veteran asserts that a compensable rating is warranted for his service-connected ED.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  The rating schedule does not specifically address erectile dysfunction.  In such situations, it is permissible to evaluate the Veteran's service-connected disorder under provisions of the schedule which pertain to a closely related disease or injury which is analogous in terms of the function affected, anatomical localization and symptomatology.  38 C.F.R. § 4.20 (2010).  The Veteran's service-connected erectile dysfunction is most closely analogous to a penile deformity as the disabilities are manifested by similar impairment.  Deformity of the penis with loss of erectile power warrants assignment of a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  In every instance where the rating schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In this case, the medical evidence of record does not show a penile deformity.  A VA examination of January 2007 specifically addressed the Veteran's ED and noted that the onset of the condition was 1999, with a progressive worsening of the condition.  The Veteran had a partial response to medication, but often not adequate for penetration.  The ED was most likely caused by the diabetic neuropathy.  Ejaculation was normal.  Bladder, anus, rectal walls, and urethra were all normal.  Perineal sensation was normal.  Testicles and prostate exam were normal.  Epididymis/spermatic cord/scrotum exam was normal.  Seminal vesicles were normal.  The penis examination was normal.  No deformities were noted.  

Because there is no deformity of the penis, a compensable rating is not warranted under Diagnostic Code 7522.  There is no other diagnostic code that provides rating criteria that is more closely analogous to the Veteran's ED.  Although there is no schedular criteria that affords the Veteran a compensable rating for the service-connected ED, it is important to point out, however, that the Veteran's ED is being compensated by the receipt of SMC for loss of use of a creative organ.  

The Veteran's clinical findings fall directly within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (2010).  There is no indication of an exceptional disability picture such that the schedular criteria are rendered inadequate.  Given that fact, and the fact that the Veteran is in receipt of SMC for loss of use of a creative organ, referral for consideration of assignment of an evaluation on an extra-schedular basis is not required.  38 C.F.R. § 3.321(b)(1) (2010).  Therefore, an initial compensable evaluation for the Veteran's erectile dysfunction is not warranted at any time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, the assignment of staged ratings has been considered pursuant to Fenderson v. West, 12 Vet. App. 119 (1999); however, at no time since service has the service-connected disability been more disabling than as currently rated.

III.  Effective Date

In a September 1988 rating decision, service connection was established for residuals of frostbitten hands and frostbitten feet.  A 10 percent rating was assigned for the frostbitten hands and a noncompensable rating was assigned for the frostbitten feet.  The disability of the hands was considered one single disability and the disability of the feet was considered one single disability.  In a August 1997 rating decision, the RO increased the initial noncompensable rating for the frostbitten feet to 10 percent, effective from July 19, 1996.  The initial 10 percent rating assigned for the service-connected frostbitten hands was confirmed and continued.  The Veteran was notified of this decision in October 1997 and of his appellate rights and he did not initiate an appeal by filing a notice of disagreement.  

In September 2006, the Veteran submitted a claim for an increased rating for his residuals of cold weather injuries of the bilateral upper and lower extremities.  

In an April 2007 rating decision, the RO recharacterized the Veteran's "frostbitten hands" and "frostbitten feet" as cold injury residuals of the left foot, right foot, left hand and right hand; and, the RO assigned separate disability ratings for each of the four extremities.  A separate 30 percent disability rating was assigned for the cold injury residuals of each foot and a separate 10 percent disability rating was assigned for the cold injury residuals of each hand.  The assignment of all four of these disability ratings were effective from September 14, 2006.  

The Veteran disagreed with the effective date assigned for the separate ratings for the cold injury residuals for each extremity.  The RO issued an SOC addressing the issue in March 2008, and the Veteran perfected his appeal as to this issue in March 2008.  

In a September 2008 rating decision, the RO acknowledged that the correct effective date for the assignment of the separate/increased ratings for the service-connected cold injury residuals of each foot and each hand should be September 14, 2005, one year prior to the date of receipt of the Veteran's claim for increase.  In so doing, the RO determined that the April 2007 rating decision contained a clear and unmistakable error in assigning an effective date of September 14, 2006.  

In September 2008, the RO issued a SSOC and the case was subsequently forwarded to the Board.  

Generally, except as otherwise provided, the effective date of a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  In some cases, however, the effective date of a claim for increased disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, but only if the claim is received within one year from the date; otherwise, it is the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

An effective date that is prior to the date of receipt of a claim may also be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  38 C.F.R. § 3.114.  More specifically, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

Alternatively, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Similarly, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Effective as of January 12, 1998, the rating criteria governing the evaluation of cardiovascular diseases were revised, including those applicable to residuals of cold injuries.  See 62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 7122).  The amended regulations provided for separate evaluations for each affected extremity.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note 2.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or someone acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.

Here, an August 1997 rating decision granted an increased rating for the service-connected frostbitten feet to 10 percent, effective from July 19, 1996; and, denied an increased rating for the service-connected frostbitten hands, rated as 10 percent disabling.  The Veteran was provided notice of that decision and of his appellate rights in October 1997 but he did not appeal and the August 1997 decision became final.  

As noted, the liberalizing law affecting cold injury residuals became effective on January 12, 1998,  allowing VA to assign separate evaluations for each extremity affected by residuals of cold injuries.

The first evidence of the Veteran's intent to seek a higher evaluation for his cold injury residuals after the August 1997 rating decision became final was his claim received at the RO on September 14, 2006.  This date falls after the liberalizing law became effective.  Thus, according to the regulations at 38 C.F.R. § 3.114, the effective date for the assignment of separate ratings for each extremity affected by the service-connected cold injuries may be one year prior to the date of the receipt of claim, because the receipt of the claim was several years after the liberalizing law went into effect.  

The RO initially assigned an effective date of September 14, 2006 (the date of receipt of claim) for the assignment of the separate ratings for each of the four extremities affected by the service-connected cold injuries; however, as noted above, the RO realized that this was in error; and, pursuant to 38 C.F.R. § 3.114, corrected the mistake, and assigned an effective date of September 14, 2005 (one year prior to the date of claim) for the assignment of separate/increased disability ratings for the service-connected cold injury residuals of the right foot, left foot, right hand and left hand.  

The Veteran asserts that an earlier effective date is warranted as VA did not notify him of the change in the applicable criteria.  In that regard, the Board notes that VA generally does not have a duty to inform beneficiaries of changes in criteria.  See Lyman v. Brown, 5 Vet. App. 194 (1993).  Accordingly, an earlier effective date cannot be granted on that basis.  
 
This effective date is therefore the earliest effective date allowed by law, as it is one year prior to the date of claim; and, there are no prior outstanding claims, to include pursuant to 38 C.F.R. § 3.157, that have not been finally adjudicated.  


ORDER

An initial compensable evaluation for the Veteran's erectile dysfunction is denied.

An effective date, prior to September 14, 2005, for the assignment of separate/increased ratings for the service-connected cold injury residuals of the right hand, left hand, right foot and left foot, is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


